Case: 12-12642   Date Filed: 05/14/2013   Page: 1 of 2


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 12-12642
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 1:11-cr-00325-CG-B-2



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                 versus

FAYAD BASSAM AZZAM,

                                                        Defendant-Appellant,

JULIA BEATRIZ CASTRO,

                                                                    Defendant.

                     ________________________

              Appeal from the United States District Court
                 for the Southern District of Alabama
                     ________________________

                            (May 14, 2013)
              Case: 12-12642     Date Filed: 05/14/2013    Page: 2 of 2


Before: PRYOR, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      Fayad Bassam Azzam appeals his convictions for conspiring to marry to

evade immigration laws, 18 U.S.C. § 371, and marrying to evade the immigration

laws, 8 U.S.C. § 1325(c). Azzam argues that his trial counsel was ineffective for

waiting until after trial to investigate potential witnesses and obtain documents and

introducing the evidence belatedly in support of Azzam’s motion for a new trial.

Because the district court did not consider this argument and develop a record

regarding the performance of trial counsel, we decline to consider Azzam’s claim

of ineffective assistance for the first time on direct appeal. See United States v.

Bender, 290 F.3d 1279, 1284 (11th Cir. 2002). Azzam can present his argument in

a postconviction motion. 28 U.S.C. § 2255.

      We AFFIRM Azzam’s convictions.




                                           2